                                UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

 A.O., et al.,
                                                      Case No. 5:9-CV-06151-SVK
                      Plaintiffs,
                                                      ORDER GRANTING JOINT MOTION
 v.                                                   FOR CLASS CERTIFICATION FOR
                                                      SETTLEMENT PURPOSES
 UR M. JADDOU, et al.,

                       Defendants.


        Before the Court is the Parties’ Joint Motion Requesting that the Court Deem Plaintiffs’

Motion for Class Certification to be a Motion for Class Certification for Settlement Purposes Only.

The Court, having considered the joint motion and all papers and arguments in connection

therewith, for good cause and pursuant to the agreement of the parties, hereby orders as follows:

        1.       The following class is certified for settlement purposes under Federal Rules of Civil

Procedure 23(b)(2):

                 California children who have been declared dependent on a juvenile court
                 under Section 300 of the California Welfare and Institutions Code and who
                 have received or will receive denials of their SIJS petitions on the grounds
                 that the state court cannot reunify them with their parents.

        2.       Plaintiffs A.O., A.S.R., L.C., R.M., and I.Z.M. are hereby appointed to serve as

representatives of the class;
        3.       Milbank LLP and Andrea Ramos, Clinical Professor of Law and Director of

Immigration Law Clinic at Southwestern Law School are hereby appointed as Class Counsel.

        IT IS SO ORDERED.

        August 19,
Dated: ____________, 2021
                                                       HON. SUSAN VAN KEULEN
                                                       United States Magistrate Judge
